DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/19/2021 has been entered.

Election/Restrictions
Applicant’s election without traverse of Group (I), claims 1-6, in the reply filed on 3/16/2020 remains acknowledged.
Applicant’s election without traverse of (i) the combination of both CBD and THC under claim 5 in the reply filed on 3/16/2020 remains acknowledged.
Claim 8 has been canceled.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other 
The information disclosure statement filed 1/19/2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claims 1 has been amended to read:
A method for enabling the increasing systemic bioavailability of cannabinoids by the actions of menthol induced mucous membrane permeation of cannabinoids and l-arginine induced mucous membrane vasodilation consisting of the step of: 

Thus, the method is drawn to enabling increasing systemic bioavailability of cannabinoids, by two actions: 1) menthol induced mucous membrane permeation of cannabinoids, and 2) l-arginine induced mucous membrane vasodilation.  The method uses closed “consisting of” transition language.  The active present tense verb is “co-administrating” an application of menthol and l-arginine onto a composition of cannabinoid applied as part of an orally dissolvable film.  The Examiner construes this single step to require adding (co-administrating) an application of (some amount of) menthol and l-arginine onto a composition (as a part of a composition) as part of an orally dissolvable film (i.e., the single step is construed to be the addition of each of menthol, together or separately, but in the same process (co-administrating) as a part of a composition made into an orally dissolvable film.
The language “to enable enhanced absorption thereof to buccal and lingual surfaces of a human subject”, is construed as a purpose of the film, i.e., if the film were applied to buccal or lingual surfaces in a human, the result would be enhanced absorption, relative to a film without menthol and l-arginine.  
Thus, literal interpretation of the claim using closed language embraces the addition of menthol and l-arginine to some composition.  “Consisting of” transition language limits the step of the method to this addition.  Other following language limits the design of the film, to be useful for the stated purpose.  

Furthermore, the claim is confusing about the breath of the “consisting of” limitation. Claim 1 requires a composition of a [i.e., one] cannabinoid.  Confusingly, dependent claims use “includes” which is open construction; dependent claim 5 recites one or both cannabinoids (i.e., not limited to one cannabinoid).  It is confusing whether the claims are limited to a cannabinoid, or embrace combinations of two or more cannabinoids.  It is not clear how the “consisting of” construction of independent claim 1 is modified by the open construction (“includes”) of dependent claims 2, 3, 4 & 5.  Dependent claim 6 uses open “comprises”, which is clearly open construction.  The Examiner construes claim 1 “consisting of” as only applicable to the recited step (manipulation) of “co-administering an application of menthol and l-arginine onto a composition of a cannabinoid applied as part of an orally dissolvable film” (i.e., adding menthol and arginine to a cannabinoid containing composition, intending to make an oral dissolvable film), and not to the components of the composition or film.  In other 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 3 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 2. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
Claims 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fuisz et al. (US 9,901,545 B1; 2018; filed 2017 Apr 13).
Fuisz teaches a method of making an oral soluble film, containing at least one active ingredient; addition to a well of film forming composition and active ingredients separately is discussed (abstract).
The active agents that may be incorporated in to the films of the present invention include, without limitation … botanicals (29:15-19).  Botanicals may be employed, including marijuana, including Applicant elected tetrahydrocannabinol and cannabidiol (31:10-12).  
Cosmetic active agents include breath freshening compounds like menthol (31:18-19).  
The film made by deposit may comprise one or more penetration agents, i.e., substance that enhances absorption through the mucosa, mucosal coating and epithelium (28:1-4). Menthol is named as a permeation enhancer (28:13-14, 31).  
Various agents may be employed to reduce viscosity; agents found useful include arginine (construed as L-arginine or at least including l-arginine) (28: 39-40, 44).

Thus, each compound required by the claims, considering the elected combination of THC and CBD, and the step of adding film composition is taught by Fuisz. It would have been obvious to one of ordinary skill in the art to co-administer an application of menthol and l-arginine onto the cannabinoid composition as part of the film.  
The elected combination of THC, CBD, menthol and l-arginine requires picking and choosing from different parts of this patent.  
The specific combination of features claimed is disclosed within the broad generic ranges taught by the reference but such “picking and choosing” within several variables does not necessarily give rise to anticipation. Corning Glass Works v. Sumitomo Elec., 868 F.2d 1251, 1262 (Fed. Circ. 1989). Where, as here, the reference does not provide any motivation to select this specific combination of variables, anticipation cannot be found. 
That being said, however, it must be remembered that “[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious”. KSR v.  Teleflex, 127 S,Ct. 1727, 1740 (2007)(quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)). “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious”, the relevant question is “whether the improvement is more than the predictable use of prior art elements according to their established functions.” (Id.). Addressing the issue of KSR v. Teleflex, 127 S.Ct. 1727, 1741 (2007). The Court emphasized that “[a] person of ordinary skill is… a person of ordinary creativity, not an automaton.” Id. at 1742.
Consistent with this reasoning, it would have obvious to have selected various combinations of various disclosed ingredients THC and CBD as active ingredients, menthol as penetration enhancer, as well as breath freshener, and l-arginine as viscosity reducer, from within a prior art disclosure, to arrive compositions “yielding no more than one would expect from such an arrangement”.  Addition of menthol and l-arginine to the cannabinoid containing composition, to form a film would have been an obvious order of addition, giving the method of instant claims 1-4.  The obvious inclusion of adding these 4 components is construed as reading on co-administrating an application of menthol and l-arginine onto a composition of a cannabinoid applied as part of an orally dissolvable film.  Even if there are minor differences in the order of addition, alternate order of addition is prima facie obvious (MPEP 2144.04 (IV)(C): In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results).
Regarding claim 5, examples include various polymers (carrier matrices), such as starch, HPMC, HPC, PVP, PG, PEG2000, etc (see Table 1A).  Polymers are also 
Regarding the recited l-arginine induced mucous membrane vasodilation property of l-arginine (claim 1, lines 3-4), while this property of arginine is not mentioned by Fuisz, the recited property is construed as a characteristic of films containing arginine, absent evidence to the contrary.
It is noted that In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections wherein the prior art discloses subject matter which there is reason to believe inherently includes functions that are newly cited or is identical to a product instantly claimed.  In such a situation the burden is shifted to the applicants to "prove that subject matter shown to be in the prior art does not possess characteristic relied on" (205 USPQ 594, second column, first full paragraph).
It is further noted that the recited property of l-arginine inducing vasodilation is known in the prior art.  Bode-Boger, et al. (“L-arginine-induced vasodilation in healthy humans: pharmacokinetic-pharmacodynamic relationship”; 1998; Br. J. Clin. Pharmacol.; 46:489-497) teaches Administration of L-arginine via oral absorption has been shown to induce peripheral vasodilation in humans, and to improve endothelium-dependent vasodilation (Aims).  Thus, inducing vasodilation would have been expected when l-arginine is included in a film taught by Fuisz.

Claim Rejections - 35 USC § 103
Claims 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schaneville (US 2017/0290870 A1; 2017 Oct 12; filed 2017 Apr 12; priority 2016; IDS reference).
Schaneville teaches films that are mucosally dissolvable, containing a matrix and one or more active agents from cannabis within the matrix (abstract).  The active agent being an extracted substance from cannabis, may include cannabinoids (CBD or tetrahydrocannabinol (THC)) [0006], (claim 1). The thin film may additionally include permeability enhancers selected from a group that includes poly-L-arginine (construed to comprise l-arginine), … menthol … and combinations thereof [0007], (see also claim 3).  Menthol is utilized as a permeability enhancer in the example of p. 8.
Regarding the oral film, this is depicted by Fig 4 [0019], “a method for preparing an oral film”.  “Mucosally dissolvable film” refers to any thin film that allow an active agent to seep or absorb through the mucosal membrane of any mammalian subject; films are allowed to dissolve in a mouth (this is construed to imply delivery of the orally dissolvable mucoadhesive film to an individual) [0026].  The biologically active agent can be administered to, in one embodiment, a human subject [0110].
Sublingual films (construed as co-administration of the obvious film containing menthol, l-arginine onto a composition of a cannabinoid, to sublingual surfaces); the mucosal transmission of the active agent in the present disclosure is enabled by, inter alia, the penetration enhancers [0026].

The table at p. 8 depicts, inter alia, CBD isolate (12-70 mg), pullalan [sic] and permeability enhancer (menthol) in a film [0077]; see method of preparation of this film, which employs, in one embodiment, CBD and THC [0081].  The preparation involves combination of the cannabinoids with menthol and polymer carrier matrix (includes pullulan, construed to function as a mucoadhesive, when Vila is considered).  The 12-70 mg range overlaps with the disclosed 0.5-10, and maximum 20 mg doses of instant [0041]; thus, amounts taught by Schaneville are construed as “therapeutically effective amounts”, reading on amounts required by claims 3-5.
The elected combination of CBD and THC together with menthol (in coadministration) is taught by the example of p. 8, together with the specific combination of CBD/THC at [0080].  Each component required by the elected embodiment are taught by Schaneville; the embodiments require picking and choosing to arrive at each of the elected components, where the film is mucoadhesive (e.g., the film also contains a mucoadhesive component such as pullulan), in a single film.  However, since the mucoadhesive is not required by the amendment, the combination of menthol, poly l-arginine (l-arginine containing) co-administered with the elected CBD and THC are obvious based on Schaneville.
It would have been obvious to one of ordinary skill in the art to start with the exemplary film containing CBD and THC, and including pullulan and menthol, to prepare this as a buccal mucoadhesive film.  Alternatively, buccal mucoadhesives 
Regarding the amendment to claim 1, the language “for increasing systemic bioavailability of cannabinoids by the action of menthol induced mucous membrane permeation of cannabinoids and l-arginine induced mucous membrane vasodilation” (intended use of lines 1, 6-9), and “to enable enhanced absorption thereof to buccal and lingual surfaces of a human subject” (a characteristic of lines 12-13), these phrases are construed to be intended use and characteristic of the elected film/strip containing the elected combination of both THC and CBD and the recited menthol and l-arginine. In addition, the permeability enhancing effect of poly-l-arginine and menthol is specifically 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  In the instant case the burden is shifted to Applicant to show the elected film/strip containing the elected combination of both THC and CBD and the recited menthol and l-arginine will not achieve the recited intended use and have the recited characteristic.

Applicant argues:
Inventor Dr. Thompson responds to Examiner Thomas rejection under 35 USC 103 as being obvious in view of the Schaneville reference as follows: 
Poly-l-arginine cannot be a permeation enhancer because of it's very high molecular weight, and because the 1-arginine is a component of the hybridization, not single chemicals like in our ODF with an admixture of menthol, 1-arginine, and THC. 
Facts, 
. buccal absorption is a simple diffusion across the mucous membrane from an area of high concentration to an area of low concentration; 
. menthol is a recognized buccal mucous membrane permeation enhancer; 
. menthol loosens or opens the tight intracellular bonds in the mucous membrane; 
. the QUOTED threshold for buccal mucous membrane permeability is 350 Da (Daltons) small bowel is 500 Da, and large bowel over 500 Da, but less than 1000 Da; 
. menthol molecular weight is 156 Da; 
. l -arginine molecular weight is 172 Da; 

. poly-l-arginine molecular weight is 1,900 Da to 38,500 Da alamanda- polymers. com/homopoly-peptides/poly-L-arginine-hydrochloride- cas26982-20-7. 
The high molecular weight of poly-l-arginine, combined with the tight binding of the l-arginine to the polymer, precludes that the l-arginine in the poly-l-arginine matrix can act as a mucous membrane permeation enhancer OR as a mucous membrane vasodilator. With the high molecular weight of the poly-l-arginine, the poly-l-arginine is actually an inhibitor of the absorption of menthol, l-arginine, and THC. This inhibition of the penetration of the menthol, l-arginine, and THC into the buccal mucous membrane by high molecular weight poly-l-arginine, is what constitutes the sustained mucoadhesion effects of delayed absorption of THC from the ODF. 
Reference: www.pubmed.gov/17828745 "Polymeric enhancers of mucosal epithelium permeability: synthesis, transepidermal penetrating-enhancing properties, mechanism of action, safety issues" 
Cited Shaneville reference, US Patent Number 10,265,362 has 18 Claims. NONE of the Claims recite, NONE of the text describes, 
1) menthol 
2) mucous membrane permeation enhancers 
3) l-arginine 
4) nitric oxide 
5) absorption of drug agent or cannabinoid 
6) vasodilation 
7) systemic bioavailability of a drug agent or cannabinoid 
Obviousness as taught by Justice Thomas Campbell Clark in Graham vs John Deere, and incorporated in the Patent Act of 1952, describes "obvious to a person having ordinary skill in the art" cannot be anticipated by Vila, Schaneville, or any person combining the two teachings with the present application to increase cannabinoid absorption and systemic bioavailability. Once again, neither cited reference listed menthol, mucous membrane permeation enhancers, 1-arginine, nitric oxide, vasodilation, absorption of a drug agent,or cannabinoid, or systemic bioavailability of a drug agent, or cannabinoid, and these were/are individuals "having ordinary skill in the art".
This is not persuasive.
The Examiner notes that copies of the additional references mentioned in the rejection have not been provided; therefore, there is no evidence on the record that may 
Regarding the argument alleging poly-l-arginine cannot be a penetration enhancer (based on the large size of this polymer being higher than a cutoff threshold quoted, Applicant is well aware the poly-l-arginine is actually well known in the art to be a penetration enhancer.  The citation to https://pubmed.ncbi.nlm.nih.gov/17828745/ references Di Colo et al. (“Polymeric Enhancers of Mucosal Epithelia Permeability: Synthesis, Transepithelial Penetration-Enhancing Properties, Mechanism of Action, Safety Issues”; 2008; Journal of Pharmaceutical Sciences; 97(5): 1652-1680), which reviews polymeric (all presumably having molecular weights above the threshold argued) compounds functioning as penetration enhancers (the purpose taught and claimed for poly-l-arginine by Schaneville).  Among these are several poly-L-Arg studies of enhancement across nasal and ocular membranes.  This compound is clearly a penetration enhancer, as taught/claimed by Schaneville.  This teaching conflicts with the argument that poly-l-arginine allegedly cannot function as a penetration enhancer; or that this polymer complexes with other claimed components.  These arguments are mere argument, unsupported by evidence.
It is not clear what the reference to Vila is meant to indicate.  The current rejection does not rely on Vila.
Regarding the description of Schaneville’s claims, the Examiner notes that locations where each component is taught are set forth in the rejection basis.  Teachings in the claims is not a requirement of obviousness.  Menthol and poly-l-arginine (construed to include L-arginine, or alternatively, rendering some monomer, L-
As pointed out in MPEP 2141.03 (I): "A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton." KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 421, 82 USPQ2d 1385, 1397 (2007). … Office personnel may also take into account "the inferences and creative steps that a person of ordinary skill in the art would employ." Id. at 418, 82 USPQ2d at 1396.  The above inferences would have been taken by the person of ordinary skill in the art.
As pointed out in MPEP 2123 (I) patents are relevant as prior art for all they contain.  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005) (reference disclosing optional inclusion of a 

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY P THOMAS whose telephone number is (571)272-8994.  The examiner can normally be reached on M-Th 6:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany P Barham can be reached on 571-272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/TIMOTHY P THOMAS/           Primary Examiner, Art Unit 1611